
	

114 S3408 IS: Broadband Connections for Rural Opportunities Program Act of 2016
U.S. Senate
2016-09-28
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		114th CONGRESS2d Session
		S. 3408
		IN THE SENATE OF THE UNITED STATES
		
			September 28, 2016
			Mrs. Gillibrand (for herself and Mrs. Capito) introduced the following bill; which was read twice and referred to the Committee on Agriculture, Nutrition, and Forestry
		
		A BILL
		To amend the Rural Electrification Act of 1936 to provide grants for access to broadband
			 telecommunications services in rural areas, and for other purposes.
	
	
		1.Short title
 This Act may be cited as the Broadband Connections for Rural Opportunities Program Act of 2016 or the B–CROP Act of 2016.
 2.Access to broadband telecommunications services in rural areasSection 601 of the Rural Electrification Act of 1936 (7 U.S.C. 950bb) is amended— (1)in subsection (a), by striking loans and and inserting grants, loans, and;
 (2)in subsection (c)— (A)in the subsection heading, by striking Loans and and inserting Grants, loans, and;
 (B)in paragraph (1), by inserting make grants and after Secretary shall; and (C)by striking paragraph (2) and inserting the following:
					
						(2)Priority
 (A)In generalIn making grants, loans, or loan guarantees under paragraph (1), the Secretary shall— (i)establish 1 ongoing evaluation period for each fiscal year to compare grant, loan, and loan guarantee applications and to prioritize grants, loans, and loan guarantees to all or part of rural communities that do not have residential broadband service that meets the minimum acceptable level of broadband service established under subsection (e);
 (ii)give the highest priority to applicants that offer to provide broadband service to the greatest proportion of unserved rural households or rural households that do not have residential broadband service that meets the minimum acceptable level of broadband service established under subsection (e), as—
 (I)certified by the affected community, city, county, or designee; or (II)demonstrated on—
 (aa)the broadband map of the affected State if the map contains address-level data; or (bb)the National Broad­band Map if address-level data is unavailable; and
 (iii)provide equal consideration to all qualified applicants, including those that have not previously received grants, loans, or loan guarantees under paragraph (1).
 (B)OtherAfter giving priority to the applicants described in subparagraph (A), the Secretary shall then give priority to projects that serve rural communities—
 (i)with a population of less than 10,000 permanent residents; (ii)experiencing out-migration;
 (iii)with a high percentage of low-income residents; and (iv)that are isolated from other significant population centers.
								(3)Grant amounts
 (A)EligibilityTo be eligible for a grant under this section, the project that is the subject of the grant shall be carried out in a rural area.
 (B)MaximumExcept as provided in subparagraph (D), the amount of any grant made under this section shall not exceed 50 percent of the development costs of the project for which the grant is provided.
 (C)Grant rateThe Secretary shall establish the grant rate for each project in accordance with regulations issued by the Secretary that shall provide for a graduated scale of grant rates that establish higher rates for projects in communities that have—
 (i)remote locations; (ii)low community populations;
 (iii)low income levels; (iv)developed the applications of the communities with the participation of, and will receive a portion of the funding for the project from, combinations of stakeholders, including—
 (I)State, local, and tribal governments; (II)nonprofit institutions;
 (III)community anchor institutions, such as— (aa)public libraries;
 (bb)elementary schools and secondary schools (as defined in section 8101 of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 7801));
 (cc)institutions of higher education; and (dd)health care facilities;
 (IV)private entities; and (V)philanthropic organizations; and
 (v)targeted funding to provide the minimum acceptable level of broadband service established under subsection (e) in all or part of an unserved community that is below that minimum acceptable level of broadband service.
 (D)Secretarial authority to adjustThe Secretary may make grants of up to 75 percent of the development costs of the project for which the grant is provided to an eligible entity if the Secretary determines that the project serves a remote or low income area that does not have access to broadband service from any provider of broadband service (including the applicant).
							;
 (3)in subsection (d)— (A)in paragraph (1)(A)—
 (i)in the matter preceding clause (i), by striking loan or and inserting grant, loan, or; (ii)in clause (ii), by striking a loan application and inserting an application; and
 (iii)in clause (iii)— (I)by striking the loan application and inserting the application; and
 (II)by striking proceeds from the loan made or guaranteed under this section are and inserting assistance under this section is; (B)in paragraph (2)—
 (i)in subparagraph (A)— (I)in the matter preceding clause (i)—
 (aa)by striking the proceeds of a loan made or guaranteed and inserting assistance; and (bb)by striking for the loan or loan guarantee and inserting of the eligible entity; and
 (II)in clause (ii), by striking 3 and inserting 2; and (ii)in subparagraph (C), by striking clause (ii) and inserting the following:
						
 (ii)ExceptionsClause (i) shall not apply if the applicant is eligible for funding under another title of this Act.
							;
 (C)in paragraph (3), in subparagraph (A), by striking loan or and inserting grant, loan, or; (D)in paragraph (4), by striking loan or and inserting grant, loan, or;
 (E)in paragraph (5)(A), in the matter preceding clause (i), by striking loan or and inserting grant, loan, or; (F)in paragraph (6), by striking loan or and inserting grant, loan, or;
 (G)in paragraph (7), by striking a loan application and inserting an application; and (H)by adding at the end the following:
					
						(11)Technical assistance and training
 (A)In generalThe Secretary shall provide to eligible entities described in paragraph (1) technical assistance and training—
 (i)to prepare reports and surveys necessary to request grants, loans, and loan guarantees under this section for broadband deployment;
 (ii)to improve management, including financial management, relating to the proposed broadband deployment;
 (iii)to prepare applications for grants, loans, and loan guarantees under this section; or (iv)to assist with other areas of need identified by the Secretary.
 (B)FundingNot less than 3 percent and not more than 5 percent of amounts appropriated to carry out this section for a fiscal year shall be used for technical assistance and training under this paragraph.;
 (4)in subsection (f), by striking make a loan or loan guarantee and inserting provide assistance; (5)in subsection (j)—
 (A)in the matter preceding paragraph (1), by striking loan and loan guarantee; (B)in paragraph (1), by inserting grants and after number of;
 (C)in paragraph (2)— (i)in subparagraph (A), by striking loan; and
 (ii)in subparagraph (B), by striking loans and and inserting grants, loans, and; and (D)in paragraph (3), by striking loan;
 (6)by redesignating subsections (k) and (l) as subsections (l) and (m), respectively; (7)by inserting after subsection (j) the following:
				
					(k)Broadband buildout data
 (1)In generalAs a condition of receiving a grant, loan, or loan guarantee under this section, a recipient of assistance shall provide to the Secretary address-level broadband buildout data that indicates the location of new broadband service that is being provided or upgraded within the service territory supported by the grant, loan, or loan guarantee—
 (A)for purposes of inclusion in the semiannual updates to the National Broadband Map that is managed by the Federal Communications Commission (referred to in this subsection as the Commission); and
 (B)not later than 30 days after the earlier of— (i)the date of completion of any project milestone established by the Secretary; or
 (ii)the date of completion of the project. (2)Address-level dataEffective beginning on the date the Commission receives data described in paragraph (1), the Commission shall use only address-level broadband buildout data for the National Broadband Map.
						(3)Corrections
 (A)In generalThe Secretary shall submit to the Commission any correction to the National Broadband Map that is based on the actual level of broadband coverage within the rural area, including any requests for a correction from an elected or economic development official.
 (B)IncorporationNot later than 30 days after the date on which the Commission receives a correction submitted under subparagraph (A), the Commission shall incorporate the correction into the National Broadband Map.
 (C)UseIf the Secretary has submitted a correction to the Commission under subparagraph (A), but the National Broadband Map has not been updated to reflect the correction by the date on which the Secretary is making a grant or loan award decision under this section, the Secretary may use the correction submitted under that subparagraph for purposes of make the grant or loan award decision.
							;
 (8)in subsection (l) (as redesignated by paragraph (6))— (A)in paragraph (1), by striking $25,000,000 and inserting $50,000,000; and
 (B)in paragraph (2)(A)— (i)in clause (i), by striking and at the end;
 (ii)in clause (ii), by striking the period at the end and inserting ; and; and (iii)by adding at the end the following:
						
 (iii)set aside at least 1 percent to be used for— (I)conducting oversight under this section; and
 (II)implementing accountability measures and related activities authorized under this section. ; and (9)in subsection (m) (as redesignated by paragraph (6)), by striking loan or and inserting grant, loan, or.
			
